DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.

Response to Amendment
The amendment filed 15 April 2021 has been entered, and these claims will be used as the basis for Notice of Allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia Prior on 19 May 2021.

In claim 1, line 18, after “stream” insert –directly—
In claim 21, line 18, after “stream” insert –directly—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner’s amendment to recite that the bottoms stream from separation is passed directly to the transalkylation zone renders the arguments filed 15 April 2021 regarding the transalkylation persuasive. 
Specifically, Applicant argues on page 9 of the Remarks of 15 April 2021 that none of the references teach or suggest that the C9+ stream including diphenylmethanes can be sent directly to the transalkylation reactor to produce additional xylene and other aromatics from the diphenylmethane without generating ITN heavies. 
The Examiner agrees that the prior art mainly teaches separating heavy aromatics before transalkylation, as the heavies are thought to lead to accelerated catalyst deactivation, and that Chen is silent to separation. One of ordinary skill in the art would not have expected that including the diphenylmethanes would allow further xylenes and other desirable aromatics to be produced in the transalkylation, and thus the inclusion of the diphenylmethanes in the C9+ bottoms stream being passed directly to transalkylation is critical and unexpected over the prior art of Chen.

Chen teaches a process for methylation of toluene with methanol to produce xylenes comprising passing toluene and methanol to a reaction zone comprising a MWW type catalyst, a temperature of 250-400°C, and a pressure of 700-5000 kPa (101 to 725 psi) (paragraphs [0021], [0035]-[0037]). Chen also teaches separating a stream comprising C9+ hydrocarbons and passing the C9+ stream to transalkylation (paragraphs [0038]-[0039]). Yeh, Jan, and Moscoso teach selectivation with Al-chelating agents of MWW type catalysts to remove external acid sites (Yeh column 2, lines 65-67, column 6, lines 6-7 and 14; Jan column 6, lines 25-32, column 7, lines 60-63, column 8, lines 12-13; Moscoso column 5, lines 52-56, column 6, lines 15-17). Molinier teaches a single dividing wall column for separation of toluene and benzene, xylenes, and a bottoms C9+ stream (paragraph [0006]).
Chen is silent with regard to diphenylmethanes being in the C9+ product and is silent with regard to sending the product directly to transalkylation. 
As explained above, the presence of diphenylmethanes and less ITN allows the stream to be sent directly to transalkylation. This is not recognized by the prior art, which generally teaches separation C10+ heavies because of catalyst deactivation. Further, the transalkylation including diphenylmethanes produces additional xylenes than would be expected, as explained on page 9 of the Remarks. 
Thus, Chen in view of Molinier and in view of Yeh, Jan, and/or Moscoso does not teach the claimed process where the bottoms stream comprising C9+ including diphenylmethanes is sent directly to transalkylation, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772